Citation Nr: 0416644	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
for stomach and intestinal problems.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to December 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of 
the Portland, Oregon Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in May 2001.  A videoconference hearing was held by 
the undersigned Veterans Law Judge in October 2003.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

The veteran alleged in December 1998 that surgery the year 
before was a mistake.  The veteran alleged in his April 1999 
hearing that internal damages, including to his stomach and 
inners, blockage of his arteries around his stomach, and 
removal of part of his intestines and his immune system 
disability was due to VA negligence.  The veteran alleged in 
his November 1999 hearing that he had been told that his 
Barrett's should have been diagnosed when they first went 
into his stomach back when he had the bleeding problem in the 
1990's, but that nobody paid attention to it and now it has 
gone to full blown to a state where the doctor told him that 
it was the worst case he had ever seen.  He had had biopsies 
a little over a month before the hearing.  The veteran 
alleged in November 1998 that VA treatment he received for 
his digestive tract problems caused a staph infection and 
incisional hernias.  During the veteran's October 2003 
hearing, he testified that he has hernias due to his surgery.  
He also alleged that most of his stomach and esophagus had to 
be removed because they did not follow-up on his acid reflux 
disease.

It appears that there are additional VA medical records 
outstanding.  First, the veteran testified in March 2003 that 
he was hospitalized at the Portland, Oregon VA Medical Center 
in the early 1990's for digestive tract problems.  No such VA 
hospital report is of record, although there is a 1991 
Portland Adventist Hospital report contained in the claims 
folder.  Additionally, August and September 1996 VA medical 
records refer to hospitalization for upper gastrointestinal 
bleeds in July and August 1996, and a transfusion in August 
1996.  VA records of July and August 1996 treatment of these 
reported problems are not contained in the claims folder.  
The claims folder does not contain the veteran's October 19, 
1997 VA operation report for his exploratory laparotomy, 
gastrostomy, splenectomy, repair of hiatal hernia, and Nissen 
fundoplication, and an operation on such date is reported in 
the October to November 1997 VA hospital discharge summary.  
The claims folder does not contain the veteran's June 2000 
ventral hernia surgery records, and the veteran is reported 
in a July 2000 VA medical record to have had a midline hernia 
repaired during a VA hospitalization which ended in June 
2000. 

Finally, 38 U.S.C.A. § 1151 provides: 

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should make a request of the 
Portland, Oregon VA Medical Center for 
copies of any early 1990's VA hospital 
reports concerning gastrointestinal 
bleeding and transfusion, July and 
August 1996 VA hospital reports, an 
October 19, 1997 VA operation report, 
and June 2000 VA hospital records.

2.  After the response is obtained, a VA 
examination should be conducted.  The 
examiner should render opinions with 
reasons as to whether the veteran's 
Barrett's esophagus was properly 
identified and treated; and as to 
whether the incisional hernias and staph 
infection were due to VA fault or an 
event not reasonably foreseeable.  The 
claims folder should be made available 
to the examiner.  

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


